DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki et al. (US 2016/0118616, hereafter Hiroki) in view of Adachi et al. (US 6104464, hereafter Adachi).
Regarding claim 1, Hiroki, as shown in figures 7C and 10A, discloses a display device comprising:
a display module (fig. 7C) comprising non-folding portions (portions of 103a1, 103a2) and a folding portion (center section between at ref. 108) disposed between the non-folding portions;
considering the lowermost layer, fig.7C) disposed under the display module; and
	a second supporting member (considering protective layer 113b; fig.7C) disposed between the display module and the first supporting member,
	wherein the first supporting member comprises:
		a first supporter (103b1) and a second supporter (103b2) overlapping with the non-folding portions; and
		a plurality of supporting units (108) overlapping with the folding portion.
	Hiroki does not discloses wherein each of side surfaces of the first and second supporters facing the plurality of the supporting units has an inclined surface forming a predetermined angle with a thickness direction perpendicular to an upper surface of the display module.
	However, in figure 10A, Hiroki discloses each of the plurality of support units has an inclined surface forming a predetermined angle with a thickness direction perpendicular to an upper surface of the display module.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have each of side surfaces of the first and second supporters facing the plurality of the supporting units has an inclined surface forming a predetermined angle with a thickness direction perpendicular to an upper surface of the display module, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.	Furthermore, the above-discussed feature is also well known in the art.  For 
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have each of side surfaces of the first and second supporters facing the plurality of the supporting units has an inclined surface forming a predetermined angle with a thickness direction perpendicular to an upper surface of the display module as is well known in the art and as evidenced by Adachi.
	Regarding claim 2, the modified display device of Hiroki discloses wherein the first supporting member can comprise a metal material, and wherein the second supporting member can comprise an elastic material (see par.136).
	Regarding claim 3, the modified display device of Hiroki discloses wherein the first supporting member can comprise an aluminum or a stainless steel, and wherein the second supporting member can comprise a rubber, a silicon, or a urethane (see par.136).
claim 4, the modified display device of Hiroki discloses further comprising an adhesive member attaching the display module to the second supporting member (sheet like adhesive, par.139).
Regarding claim 5, the modified display device of Hiroki discloses wherein the second supporting member is attached to the first supporting member.
Regarding claim 6, the modified display device of Hiroki discloses wherein the folding portion and the non-folding portions are arranged in a first direction (left to right, fig. 7A), and the plurality of supporting units extends in a second direction (upper-lower) crossing the first direction (figs. 4-5).
	Regarding claim 7, the modified display device of Hiroki discloses wherein the folding portion is configured to fold rotating with respect to a rotational axis substantially parallel to the second direction to fold the display module, and wherein the plurality of supporting units are spaced apart from each other along the folding portion in the first direction, and the display module is inwardly folded not to be exposed to an outside (figs. 2C, 3C, 7B).
Regarding claims 8-9, Hiroki does not discloses wherein the first supporting member has a thickness from about 0.1mm to about 0.5mm in a third direction substantially vertical to a plane surface defined by the first and second directions (claim 8); and wherein the second supporting member has a thickness from about 0.2mm to about 0.3mm in the third direction (claim 9).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have wherein the first supporting member has a thickness from about 0.1mm to about 0.5mm in a third direction 
	Regarding claim 21, the modified display device of Hiroki discloses wherein when the folding portion is folded, a portion of the first supporting member overlapping the folding portion is cut into a plurality of units to a portion adjacent to an upper surface of the folding portion facing the display module in order to form of the plurality of supporting units (see fig.3C).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the structure shown in figure 10A of Hiroki and the prior art reference Adachi applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HOA C NGUYEN/Primary Examiner, Art Unit 2847